PER CURIAM.
Petitioner was found guilty by a district court jury of a charge of aggravated assault (assault with a dangerous weapon) and was sentenced by the trial court to a 1-to 5-year prison term. Minn.St. 609.225, subd. 2, 609.05, 609.11. This appeal is from an order of the district court denying a petition for postconviction relief. Petitioner makes a number of contentions: (1) that the court prejudicially erred in admitting certain evidence, (2) that the trial court made a statement during closing argument which prejudiced the defense, and (3) that petitioner’s privately-retained trial counsel did not competently represent him at trial. Our examination of the record convinces us that there is no merit to any of these contentions, and we affirm.
Affirmed.